Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gruber et al. (WO 99/50341) in view of Steel et al. (WO 99/35364).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor et seq.
Claims 35, 36, 43, 45, 48 and 50-52:  Gruber teaches a sandwich element made of plastic cover layers and a core, wherein the core is a foam plate and the cover layers are a Sheet Molding Compound {instant claim 48} (SMC) (Drawing 1, claim 14 and page 10, lines 10-11).  The sandwich element meets the claimed composite product, the core meets the claimed substrate, the SMC meets the claimed skin.  Gruber further teaches the sandwich element further comprises a paint film {instant claims 36, 43 and 45} onto the SMC (page 9, lines 12-14).  The paint film meets the claimed patterned sheet.  Gruber does not teach the foam plate is phenolic and open-celled.  However, Steel teaches a panel comprising a core made of an open-cell phenolic foam, wherein the foam is frangible {instant claims 50-52} (abstract; page 4, line 21 and page 6, lines 15-28).  Gruber and Steel are analogous art because they are from the same field of endeavor that is the composite product art.  At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine the open cell phenolic foam of Steel with the invention of Gruber, and the motivation for combining would be, as Steel suggested, to improve the weather resistance of the panel and reduce cost (page 6, line 17 and page 7, line 24).
Claims 36-38
Claims 39-41 and 45:  Gruber teaches the sandwich element further comprises a surface fleece made of glass fibers or polyester fiber (page 10, lines 1-2).  The surface fleece meets the claimed patterned sheet.
Claim 42:  With respect to the weight of the paint film, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the weight of the paint film, and the motivation would be to control the adhesion and appearance properties of the film onto the sandwich element.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 44:  The claimed printing method includes a screen printing, an offset printing and inkjet printing.  However, this limitation is very broad, thus it is non-limiting.
Claim 46:  Gruber teaches the SMC comprises unsaturated polyester and vinyl ester resin (page 4, lines 12-14).  It is well established that unsaturated polyester and vinyl ester resin are thermosetting materials.
Claims 47 and 49:  Gruber teaches the SMC comprises reinforcing fibers (page 6, line 16), wherein the reinforcing fibers may be embedded {instant claim 49} (page 6, line 18).


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gruber et al. (WO 99/50341) in view of Steel et al. (WO 99/35364).
Claim 53:  Gruber teaches a sandwich element made of plastic cover layers and a core, wherein the core is a foam plate and the cover layers are a Sheet Molding Compound (SMC) (Drawing 1, claim 14 and page 10, lines 10-11).  The sandwich element meets the claimed composite, the core meets the claimed substrate, the SMC meets the claimed skin.  Gruber further teaches the sandwich element further comprises a paint film onto the SMC (page 9, lines 12-14).  The paint film meets the claimed patterned sheet.  Gruber teaches the sandwich element can be applications accessible to public or furniture (page 7, lines 14-16).  Gruber does not teach the foam plate is phenolic and open-celled.  However, Steel teaches a panel comprising a core made of an open-cell phenolic foam, wherein the foam is frangible (abstract; page 4, line 21 and page 6, lines 15-28).  Gruber and Steel are analogous art because they are from the same field of endeavor that is the composite product art.  At the time of the invention it would have been obvious to a person of ordinary skill in the art to combine the open cell phenolic foam of Steel with the invention of Gruber, and the motivation for combining would be, as Steel suggested, to improve the weather resistance of the panel and reduce cost (page 6, line 17 and page 7, line 24).

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gruber et al. (WO 99/50341) in view of Steel et al. (WO 99/35364).
Claim 54:  Gruber teaches a sandwich element made of plastic cover layers and a core, wherein the core is a foam plate and the cover layers are a Sheet Molding 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
February 26, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785